

115 HR 4749 IH: Truth in Certification for Foreign Food Ingredients Act
U.S. House of Representatives
2018-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4749IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Trade Act of 1978 to establish a program to enhance transparency and
			 traceability of food products and ingredients that are exported to the
			 United States in order to protect American consumers and American food
			 manufacturers against mislabeling, adulteration, and fraud.
	
 1.Short titleThis Act may be cited as the Truth in Certification for Foreign Food Ingredients Act. 2.Program of foreign capacity building to strengthen transparency, trace­abil­ity and fraud prevention of food products and ingredients exported to the United States (a)FindingsCongress makes the following findings:
 (1)Approximately 15 percent of the United States food supply consists of imported products. (2)Food products and ingredients with special characteristics command a premium price in the United States market.
 (3)American food manufacturers rely on getting ingredients that consistently meet the specifications they need.
 (4)Many foreign governments lack the capacity or expertise to trace back food ingredients or protect against fraudulent changes in paperwork to ensure that ingredients exported to the United States were actually produced in accordance with the standards claimed.
 (5)Such frauds cheat consumers who are willing to pay premiums for food and feed with special characteristics, cheat producers and processors who use ingredients with special characteristics, and unfairly put American producers at a competitive disadvantage in marketing specialized products.
 (6)Fraudulent food imports also put consumers who have food allergies at risk when food labels are mislabeled and do not accurately reflect the ingredients contained in the food product.
 (b)Capacity building programSection 503 of the Agricultural Trade Act of 1978 (7 U.S.C. 5693) is amended— (1)by striking The Service and inserting (a) In General.—The Foreign Agricultural Service; and
 (2)by adding at the end the following new subsection:  (b)Transparency, traceability and fraud prevention program for food products and ingredients exported to the United States (1)Program requiredThe Administrator of the Foreign Agricultural Service shall carry out a program to enhance transparency and traceability of food products and ingredients that are exported to the United States in order to protect American consumers and American food manufacturers against mislabeling, adulteration, and fraud.
 (2)Program elementsAs part of the program, the Foreign Agricultural Service shall provide foreign government officials, foreign agricultural producers, and foreign exporters of food products and ingredients to the United States with technical assistance and best practices to improve—
 (A)transparency, traceability and fraud prevention, including best practices for direct government inspection and certification of food products and ingredients in international trade; and
 (B)cooperation with private certification and verification bodies to ensure the accuracy and integrity of their food product and ingredient certification and verification.
 (3)PrioritiesThe Administrator of the Foreign Agricultural Service shall prioritize the provision of technical assistance to those foreign countries determined to be at the greatest risk of exporting mislabeled, misbranded, or adulterated food products or ingredients or food products or ingredients that do not meet the special characteristics that are claimed for the products or ingredients in order to command premium prices.
 (4)Cooperation and coordinationThe Administrator of the Foreign Agricultural Service shall carry out the program in cooperation with the Administrator of the Agricultural Marketing Service and in coordination with the Administrator of the United States Agency for International Development..
				